Opinion by
Judge Barbieri,
Robert W. Clayton (Appellant) appeals here from an order of the Court of Common Pleas of Bucks County affirming a decision of the Northampton Township Zoning Hearing Board which denied Appellant’s request for a variance by estoppel and which affirmed a cease and desist order issued by a Northampton Township zoning officer. We affirm.
Before this Court Appellant raises the same issues which he advanced before the common pleas court, and *307since after carefully reviewing the record and the applicable ease law we conclude that the common pleas court properly disposed of these issues, we shall affirm on the basis of the able and comprehensive opinion of the Honorable Harriet M. Mims in Clayton v. Zoning Hearing Board of Northampton Township, 30 Pa. D. & C. 3rd 563 (1983).
Order
Now, September 25,1984, the order of the Court of Common Pleas of Bucks County at No. 82-9716-10-5, dated July 21, 1983, is hereby affirmed.